11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Eddie Carl Herring,                               * From the 358th District
                                                   Court of Ector County,
                                                   Trial Court No. D-39,579.

Vs. No. 11-14-00220-CR                           * October 16, 2014

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

     This court has considered Eddie Carl Herring’s motion for nonsuit and dismissal
of his appeal and concludes that the motion should be granted.         Therefore, in
accordance with this court’s opinion, the appeal is dismissed.